Citation Nr: 0731127	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-37 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1973.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied a claim for service connection for cause of death and 
a claim for eligibility to Dependents' Educational 
Assistance.

Although the appellant filed a notice of disagreement with 
the denial of her claim for eligibility for educational 
assistance, this matter was not included in the August 2004 
Statement of the Case or the June 2006 Supplemental Statement 
of the Case.  Additional development of this issue is needed, 
as will be specified, below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death and entitlement to educational assistance 
benefits under Title 38, Chapter 35.  The appellant claims 
that the veteran's chronic myelogenous leukemia, which 
resulted in his death, was caused by exposure to Agent Orange 
during his active duty in Vietnam.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. Specifically, 
these issues must be remanded in order to attempt to obtain 
additional VA Medical Center (VAMC) treatment records. 

The claims folder currently contains treatment records from 
the Minneapolis VAMC from May 1999 to February 2001, the time 
of the veteran's death.  However, the appellant asserts in 
her December 2002 claim that the veteran had been treated for 
chronic myelogenous leukemia for over ten years at the 
Minneapolis VAMC.  The VAMC treatment records prior to May 
1999 are not currently associated with the claims file.  VA 
has an obligation under the Veterans Claims Assistance Act 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a veteran.  38 C.F.R. § 3.159 (2006).  
Therefore, these issues must be remanded in order to attempt 
to locate any outstanding VA treatment records.

On remand, the appellant is invited to submit additional 
evidence and argument in support of her claim, to include 
from Dr. G.J. 

As indicated above, the veteran expressed disagreement with 
the denial of her claim for educational benefits.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with appropriate 
notice of the VA's duties to notify and 
to assist, particularly in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Obtain all of the veteran's outstanding 
VA records, particularly to include the 
Minneapolis VAMC treatment records from 
January 1990 to May 1999.

3.	The RO should issue a Statement of the 
Case with respect to the appellant's 
disagreement to the January 2004 rating 
decision that denied the appellant's 
claim for educational assistance.  The 
appellant and her representative should 
clearly be advised of the need to file 
a Substantive Appeal following the 
issuance of the Statement of the Case 
if the appellant wishes to complete an 
appeal from that decision.

4.	Then, the RO/AMC should readjudicate 
the matters on appeal.  In the event 
that the appeal is not resolved to the 
satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the appellant 
and her representative have been given 
the applicable time to submit 
additional argument, the case should be 
returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

